Cautionary Statement Statements made in this release with respect to Sony's current plans, estimates, strategies and beliefs and other statements that are not historical facts are forward-looking statements about the future performance of Sony. Forward-looking statements include, but are not limited to, those statements using words such as "believe," "expect," "plans," "strategy," "prospects," "forecast," "estimate," "project," "anticipate," "may" or "might" and words of similar meaning in connection with a discussion of future operations, financial performance, events or conditions. From time to time, oral or written forward-looking statements may also be included in other materials released to the public. These statements are based on management's assumptions and beliefs in light of the information currently available to it. Sony cautions you that a number of important risks and uncertainties could cause actual results to differ materially from those discussed in the forward-looking statements, and therefore you should not place undue reliance on them. You also should not rely on any obligation of Sony to update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. Sony disclaims any such obligation. Risks and uncertainties that might affect Sony include, but are not limited to (i) the global economic environment in which Sony operates, as well as the economic conditions in Sony's markets, particularly levels of consumer spending; (ii) exchange rates, particularly between the yen and the U.S. dollar, the euro and other currencies in which Sony makes significant sales or in which Sony's assets and liabilities are denominated; (iii) Sony's ability to continue to design and develop and win acceptance of its products and services, which are offered in highly competitive markets characterized by continual new product introductions, rapid development in technology and subjective and changing consumer preferences (particularly in the Electronics, Game, Music and Pictures segments); (iv) Sony's ability to implement successfully personnel reduction and other business reorganization activities in its Electronics, Music and Pictures segments; (v) Sony's ability to implement successfully its network strategy for its Electronics, Music, Pictures and Other segments and to develop and implement successful sales and distribution strategies in its Music and Pictures segments in light of the Internet and other technological developments; (vi) Sony's continued ability to devote sufficient resources to research and development and, with respect to capital expenditures, to correctly prioritize investments (particularly in the Electronics segment); (vii) the success of Sony's joint ventures and alliances; and (viii) the risk of being unable to obtain regulatory or shareholder approval to successfully complete the acquisition of MGM. Risks and uncertainties also include the impact of any future events with material unforeseen impacts. Business Segment Information (Unaudited) (Millions of yen, millions of U.S. dollars) Three months ended September 30 Sales and 2003 2004 Change 2004 operating revenue Electronics Customers Y 1,172,710 Y 1,181,030 +0.7% $ 10,640 Intersegment 71,109 32,297 291 Total 1,243,819 1,213,327 -2.5 10,931 Game Customers 155,752 114,874 -26.2 1,035 Intersegment 5,534 4,771 43 Total 161,286 119,645 -25.8 1,078 Music Customers 91,838 51,057 -44.4 460 Intersegment 7,938 7,347 66 Total 99,776 58,404 -41.5 526 Pictures Customers 187,410 191,742 +2.3 1,727 Intersegment 0 0 0 Total 187,410 191,742 +2.3 1,727 Financial Services Customers 147,785 119,643 -19.0 1,078 Intersegment 6,629 6,219 56 Total 154,414 125,862 -18.5 1,134 Other Customers 41,524 43,926 +5.8 396 Intersegment 22,626 17,677 159 Total 64,150 61,603 -4.0 555 Elimination (113,836) (68,311) - (615) Consolidated Y 1,797,019 Y 1,702,272 -5.3% $ 15,336 total Electronics intersegment amounts primarily consist of transactions with the Game business.
